Exhibit 3.4 CERTIFICATE OF AMENDMENT OF CERTIFICATE OF INCORPORATION First Responder Products, Inc., a corporation organized and existing under and by virtue of the General Corporation Law of the State of Delaware, does hereby certify: FIRST: That at a meeting of the Board of Directors of said corporation, resolutions were duly adopted setting forth a proposed amendment of the Certificate of Incorporation of said corporation, declaring such amendment to be advisable and calling a meeting of the stockholders of said corporation for consideration thereof. The resolution setting forth the proposed amendment is as follows: Resolved, that the Certificate of Incorporation of this corporation be amended by changing Article thereof numbered “FIRST”, so that as amended, said Article shall be and read as follows: “FIRST: The name of this corporation is GWS Technologies, Inc.” SECOND: That in accordance with Section 228 of the General Corporation Law of the State of Delaware, written consent was obtained in lieu of a special meeting and a supermajority of the shareholders voted in favor of the amendment. THIRD: That said amendment was duly adopted in accordance with the provisions of Section 242 of the General Corporation Law of the State of Delaware. FOURTH: That the capital of said corporation shall not be reduced under or by reason of said amendment. FIFTH: The effective date of this filing is June 30, 2008. IN WITNESS WHEREOF, said corporation has caused this certificate to be signed on this date of June 23, 2008. By:/s/ Richard Reincke, Pres. Signature – authorized officer Richard Reincke, President Print Name & title of Officer
